         Case 1:18-cv-01213-APM Document 25 Filed 06/17/19 Page 1 of 2



       UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF COLUMBIA

                                             )
HUSCH BLACKWELL LLP,                         )
                                             )
                          Plaintiff,         )
                                             )
                v.                           )       Civil Action No. 18-1213 (APM)
                                             )
UNITED STATES ENVIRONMENTAL                  )
PROTECTION AGENCY,                           )
                                             )
                Defendant.                   )
                                             )
         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY
                               JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Plaintiff Husch Blackwell LLP

respectfully requests that this Court deny Defendant United States Environmental Protection

Agency’s Motion for Summary Judgment on the grounds that the undisputed material facts show

that Defendant is not entitled to judgment as a matter of law.

       In support of this motion, Plaintiff respectfully submits the attached Memorandum of

Law, Statement of Undisputed Material Facts, with exhibits, and a proposed Order.




       DocID: 4844-8271-7338.1
        Case 1:18-cv-01213-APM Document 25 Filed 06/17/19 Page 2 of 2



DATED: June 17, 2019

                                         Respectfully submitted,

                                         HUSCH BLACKWELL LLP


                                         By: /s/ Natalie R. Holden

                                             Kyle Joe Gilster (D.C. Bar No. 483873)
                                             Matthew P. Diehr (MO007)
                                             Natalie R. Holden (MO010)
                                             Catherine M. Dickenson (pro hac
                                             pending)
                                             750 17th Street, NW
                                             Suite 900
                                             Washington, D.C. 20006-4656
                                             kyle.gilster@huschblackwell.com
                                             matthew.diehr@huschblackwell.com
                                             natalie.holden@huschblackwell.com
                                             kate.dickenson@huschblackwell.com
                                             202-378-2300 (Telephone)
                                             202-378-2319 (Facsimile)




      DocID: 4844-8271-7338.1
